DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to applicant's amendment dated 7/13/2022.
3.	Applicant's remarks, filed on 7/13/2022, with respect to the art rejection of the claims have been fully considered and they are persuasive.
Allowable Subject Matter
4.1.	Claims 1-2, 4-8, 14-18, 21, 24-25, 36-37, 41, 44-45, 61-63 are allowed.
4.2.	a). US Patent Application No. 20170214664 to Birgisson et al disclosed embodiments include computerized methods, systems, and devices, including computer programs encoded on a computer storage medium, for establishing secure wireless communications sessions involving low-power devices. A client device may discover a low-power resource device operating within a wireless network. Upon discovery, the client and resource devices may establish mutual randomness, and establish mutual possession of a shared cryptographic key. The resource device may, in some aspects, provide data proving its knowledge of an authentication tag of a local authentication token held confidentially by the client device. If the resource device proves its knowledge of the client device's authentication tag, the client and resource device may establish a secure communication session and generate session keys for subsequent communications.
	b). US Patent No. 8880889 issued to Ward et al discloses the invention relates to systems and methods for secure, remote, wireless submission of financial transactions. Authentication and authorization functionality are provided through use of proof of possession tests, a token service that provides a user device with a token that includes user entitlement data, and high assurance digital certificates.
4.3.	This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks, filed 7/13/2022 are persuasive, (as well as the other features of the independent claims which applicant did not argued) as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497